



Exhibit 10.1


FIRST MID-ILLINOIS BANCSHARES, INC.
2017 STOCK INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT
Award. First Mid-Illinois Bancshares, Inc. (the “Company”) hereby grants the
following Stock Unit Award as of __________, 20___ (the “Grant Date”) relating
to shares of the common stock of the Company (the “Shares”) to
_________________________ (the “Employee”), subject in all respects to the terms
and conditions of the First Mid-Illinois Bancshares, Inc. 2017 Stock Incentive
Plan (the “Plan”) and such other terms and conditions as are set forth herein.
Target Number of Shares Subject to Stock Unit Award: ________________
Performance Period: January 1, 20___ to December 31, 20___


Acceptance By Employee. Receipt of the Stock Unit Award is conditioned on the
Employee’s execution of this Agreement and return of an executed copy to the
Company no later than _____________________. If the Employee fails to return
this executed Agreement by the due date, the Stock Unit Award shall be forfeited
to the Company.
1.Performance-Based Stock Unit Award.


(a)After the end of the Performance Period set forth above, the target number of
Shares subject to the Stock Unit Award shall be adjusted based on the level of
achievement of the performance goal(s) established with respect to the
Performance Period as set forth in the attached Exhibit A.


(b)Subject to Sections 4 and 10 below, the Employee shall become vested in, and
entitled to receive, the Shares as adjusted pursuant to Exhibit A as of the end
of the Performance Period.


2.Award Account. The Company shall maintain an account on its books in the name
of the Employee (the “Award Account”) that shall reflect the number of Shares
subject to the Employee’s Stock Unit Award as well as related dividend
equivalents.


3.Dividend Equivalents. Upon the payment of any dividends on Shares that occurs
during the period preceding the earlier of the date of vesting of the Employee’s
Stock Unit Award or the date the Employee’s Stock Unit Award is forfeited as
described in Section 4, the Company shall credit the Employee’s Award Account
with an amount equal in value to the dividends the Employee would have received
had the Employee been the actual owner of the number of Shares subject to the
Stock Unit Award on such date. Such amounts shall be paid to the Employee in
cash at the time and to the extent the related Stock Unit Award vests. The
amount payable to the Employee shall be adjusted to reflect any adjustment made
to the related Stock Unit Award pursuant to Appendix A (which shall be
determined by multiplying such amount by the percentage adjustment made to the
related Stock Unit Award). Any such dividend equivalents relating to the Stock
Unit Award that is forfeited shall also be forfeited.




--------------------------------------------------------------------------------





4.Vesting.


Notwithstanding Section 1:
(a)The Employee shall not become vested in, or be entitled to receive any Shares
with respect to, the Stock Unit Award if the Employee does not remain
continuously employed by the Company or any Subsidiary from the Grant Date until
the last day of the Performance Period; provided that (i) if the Employee
voluntarily terminates employment after attaining age 66, he will vest in, and
become entitled to receive, the target number of Shares subject to the
outstanding Stock Unit Award; and (ii) if the Employee’s employment terminates
due to death or Disability, he will vest in, and become entitled to receive, a
prorata portion of the target number of Shares subject to the outstanding Stock
Unit Award based on the number of days of employment during the Performance
Period. (“Disability” means as defined under the Company’s long-term disability
plan for employees, or if there is none, a physical or mental disability that
impairs the Employee’s ability to substantially perform his current duties for a
period of at least 12 consecutive months, as determined by the Committee in its
sole discretion.)


(b)In the case of an Employee who is also a director of the Company, if the
Employee’s employment with the Company and all Subsidiaries terminates before
the Stock Unit Award is otherwise vested, but the Employee remains a director,
the Employee’s service on the Board will be considered employment with the
Company, and the Employee’s Stock Unit Award will continue to vest while his
service on the Board continues. Any subsequent termination of service on the
Board will be considered termination of employment, and vesting in the Stock
Unit Award will be determined as of the date of such termination of employment.


(c)Shares that do not vest will be forfeited back to the Company.
The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment agreement or severance agreement that has been or may be
executed by the Employee and the Company, and the provisions in such employment
agreement or severance agreement concerning the vesting of an Stock Unit Award
in connection with the Employee’s termination of employment shall supersede any
inconsistent or contrary provision of this Section 4.
5.Adjustment of Awards. The number of Shares subject to the Stock Unit Award
shall be adjusted by the Committee as described in Exhibit A; provided that any
Stock Unit Award or portion thereof that vests in accordance with Section
4(a)(i) or (ii) prior to the end of the applicable Performance Period shall not
be adjusted pursuant to Exhibit A.


6.Settlement of Awards.


(a)If an Employee becomes vested in his Stock Unit Award in accordance with
Section 1, the Company shall distribute to him, or his personal representative,
beneficiary or estate, as applicable, the number of Shares subject to the Stock
Unit Award, as adjusted in accordance with Section 5, if applicable.


(b)The Employee shall be entitled to receive the cash value of dividend
equivalents payable with respect to a vested Stock Unit Award.


- 2 -

--------------------------------------------------------------------------------







(c)Distribution of Shares and cash in settlement of the Stock Unit Award and
related dividend equivalents shall be made as soon as practicable after the date
vesting occurs, but no later than the March 15th following the last day of the
calendar year in which the Stock Unit Award vests. In lieu of Share
certificates, the Company in its sole discretion may reflect the issuance of
Shares on a non-certificated basis via book-entry in the records of the
Company’s transfer agent.


7.Withholding Taxes. Prior to any distribution to the Employee, the Employee
shall pay to the Company an amount sufficient to satisfy all minimum Federal,
state and local withholding tax requirements. Payment of such taxes shall be
made by directing the Company to withhold the cash portion of the distribution
and/or such number of Shares otherwise issuable in connection with the Stock
Unit Award with a fair market value equal to the amount of tax to be withheld.


8.Rights as Stockholder. Prior to the settlement of the Stock Unit Award, the
Employee shall not be entitled to any of the rights of a stockholder of the
Company with respect to any Stock Unit Award.


9.Award Not Transferrable. The Stock Unit Award may not be transferred other
than by will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order. The Stock Unit Award shall not otherwise be
assigned, transferred, or pledged for any purpose whatsoever and is not subject,
in whole or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Stock Unit Award, other than
in accordance with its terms, shall be void and of no effect.


10.Change in Control.


(a)In the event of a Change in Control, unless the Stock Unit Award is continued
or assumed by a public company, it shall become fully vested immediately prior
to the Change in Control at the target level (or higher level if the Committee
determines that such higher level was already attained at the time of the Change
in Control).


(b)If the Stock Unit Award is continued or assumed by a public company, and
within two years following the Change in Control either the Employee’s
employment is terminated by the company or any of its subsidiaries without Cause
or the Employee terminates his employment with the company and all of its
subsidiaries for Good Reason, the Stock Unit Award shall become fully vested at
target level (or higher level if the Committee determines that such higher level
was already attained at the time of such termination of employment).


(c)For purposes of this Agreement, (i) “Cause” means the Employee’s (A)
conviction in a court of law of (or entering a plea of guilty or no contest to)
any crime or offense involving fraud, dishonesty or breach of trust or involving
a felony; (B) performance of any act which, if known to the customers, clients,
stockholders or regulators of the company, would materially and adversely impact
the business of the company; (C) act or omission that causes a regulatory body
with jurisdiction over the company to demand, request, or recommend that the
Employee be suspended or removed from any position in which the Employee serves
with the company; (D) substantial nonperformance of any of the Employee’s
obligations under any


- 3 -

--------------------------------------------------------------------------------





employment agreement or severance agreement between him and the company; (E)
material misappropriation of or intentional material damage to the property or
business of the company or any subsidiary; or (F) a breach of any confidential
information or non-compete or non-solicitation agreement between the Employee
and the company; and (ii) “Good Reason” means the occurrence of one of the
following events without the Employee’s written consent: (A) a material
diminution in the Employee’s position, authority or responsibility; (B) a
material reduction in the Employee’s total compensation (including benefits and
annual and long-term incentive opportunity) from then-current levels; (C) a
relocation of the Employee’s primary place of employment of at least 30 miles;
or (D) the company materially breaches any employment agreement or severance
agreement between the company and the Employee.


11.Provisions Regarding Code §409A. If at the time of the Employee’s termination
of employment for reasons other than death he is a “Key Employee” as determined
in accordance with the procedures set forth in Treas. Reg. §1.409A-1(i), any
Shares or cash payable to the Employee pursuant to this Agreement that are
subject to Section 409A of the Internal Revenue Code shall not be paid until six
months following the Employee’s termination of employment, or if earlier, the
Employee’s subsequent death.


12.Clawback or Recoupment. The Employee agrees and acknowledges that this Stock
Unit Award and Agreement is subject to the terms of any Company clawback or
recoupment policy.


13.Committee Determinations. The Committee shall make all determinations
concerning the rights to benefits under the Plan.


14.Defined Terms. Capitalized terms used in this Agreement shall be as defined
in the Plan.


Dated: _____________________________
First Mid-Illinois Bancshares, Inc.




By: ___________________________________
Joseph R. Dively
President and CEO



ATTEST:


The Employee acknowledges that he has received a copy of the Plan and Prospectus
and is familiar with the terms and conditions set forth therein. The Employee
agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Committee.


Dated: _____________________________


By: ___________________________________







- 4 -

--------------------------------------------------------------------------------






First Mid-Illinois Bancshares, Inc.
2017 Stock Incentive Plan
Stock Unit Award Agreement
Exhibit A
Performance Stock Unit Award


Performance Goal (50%): _________*    Performance Goal (50%): _________*
Threshold:     _________        Threshold:     _________    
Target:         _________        Target:          _________    
Maximum:     _________        Maximum:     _________    
*The performance goal may be adjusted for external extraordinary factors,
including acquisition expenses, extraordinary charges, losses from discontinued
operations, restatements and accounting charges and restructuring expenses, as
may be determined by the Committee.
At the end of the three-year Performance Period (December 31, _____), each 50%
portion of the Shares subject to the Stock Unit Award will be multiplied by the
percentage set forth below, which is based on the level of attainment of the
performance goal for the Performance Period:
Performance Level
Percentage
< Threshold
0%
Threshold
70%
Target
100%
Maximum
125%



For achievement between threshold and target and between target and maximum, the
percentage will be adjusted on the basis of straight line interpolation.
Fractional Shares will be rounded up.






B-1